Citation Nr: 0710796	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to February 1, 2005, 
for additional compensation based on recognition of a 
dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.  A Travel Board hearing 
was held in July 2006 at the Lincoln RO; a transcript of that 
hearing is associated with the claims folder.


FINDINGS OF FACT

1. The veteran married H.R. on June [redacted], 1989.

2. In an October 2002 rating decision, the RO increased the 
veteran's combined rating to 30 percent; a November 2002 
letter sent to the veteran with this rating decision informed 
him that he was receiving additional payment for his 
dependent child.

3. Letters sent to the veteran in November 2002 and October 
2003 informed the veteran that he might be entitled to a 
greater monthly benefit if he had additional dependents; 
however, the veteran did not respond to the RO's letters and 
did not provide the information needed for VA to award an 
additional amount of compensation for dependents.

4. The veteran's claim for additional compensation benefits 
based on a dependent spouse was received by the RO on January 
18, 2005.

5. The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is February 1, 2005.



CONCLUSION OF LAW

An effective date prior to February 1, 2005, for additional 
compensation benefits because of the veteran's dependent 
spouse is not warranted.  38 U.S.C.A. §§ 1115, 5102, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.216, 3.401 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

As discussed in detail below, this case is one in which the 
law is dispositive of the issues.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002). Further, VA has no duty to assist the veteran in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Regardless, a February 2005 letter from the RO did inform the 
veteran that the effective date of additional benefits for 
his spouse was the first day of the first month after receipt 
of necessary information and evidence of the dependent 
spouse.  This letter informed the veteran that a retroactive 
award would have required that the veteran submit evidence of 
his marriage within one year of the October 2003 letter which 
notified the veteran of his current dependents.  The veteran 
was therefore provided notice of what information and 
evidence was required to establish entitlement to the 
benefits sought.

Moreover, the Board concludes that VA also fulfilled its duty 
to assist the veteran.  The veteran's marriage license is in 
the claim's file and was reviewed by both the RO and the 
Board in connection with his claim.  The Board also notes 
that the evidence reviewed in this case includes various 
claims and statements submitted by the veteran in connection 
with his appeal as well as statements and records in the 
claims file that are dated or received prior to the RO 
determination out of which the appeal arose.  In addition, 
the RO provided the veteran ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
took advantage of such opportunity and both he and his spouse 
presented testimony in support of his appeal at a July 2006 
Travel Board hearing.  Given the nature of the earlier 
effective date issue in this case, it is difficult to 
identify what additional assistance VA could lend to the 
veteran to substantiate his claim.  The veteran has not 
identified any additional evidence that should be considered 
in connection with his claim.

Analysis

The veteran contends that he is entitled to an earlier 
effective date for additional compensation based on 
recognition of a dependent spouse.  More specifically, he 
claims that he was unaware he needed to provide information 
regarding his dependent spouse to receive additional 
compensation and that letters sent to him regarding his 
payments gave the impression that he was already receiving 
additional compensation for his wife.  The veteran contends 
that the appropriate effective date should be September 16, 
2002, the date his combined rating increased to 30 percent 
and he became eligible for additional compensation benefits.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or increase by reason of marriage or the 
birth or adoption of a child shall be the date of that event 
if proof is received by VA within one year from the date of 
marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).

Additional compensation for dependents will be effective the 
latest of the following dates: (1) date of claim; (2) date 
dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action; or (4) 
date of commencement of the veteran's award.  38 C.F.R. 
§ 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth or adoption of a child, if the evidence of 
the event is received within one year of the event, 
otherwise, the date notice is received of the dependent's 
existence, if received within one year of VA's request.  
38 C.F.R. § 3.401(b)(1).

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an earlier effective date for 
additional compensation for a dependent spouse.  The Board 
observes that the veteran was asked to provide information 
regarding additional dependents in November 2002 and October 
2003; however, he did not submit the required information 
until January 2005.  As such, payment of any benefits prior 
to February 1, 2005, pursuant to this claim is explicitly 
precluded.

In an October 2002 rating decision, the RO granted service 
connection and increased evaluations for several disabilities 
and assigned a combined disability rating of 30 percent.  A 
copy of this rating decision was sent to the veteran in 
November 2002, and the letter that accompanied such decision 
notified him that he was being paid as a veteran with one 
dependent.  The letter further explained that payment 
included an additional amount for a child.  The veteran was 
asked to report any changes in the status of his dependents 
as well as complete and submit the attached VA Form 21-686c 
within one year of the date of the November 2002 letter.  The 
veteran did not respond to this letter.

As background information, the Board notes that, prior to 
October 2002, the veteran's VA benefit payment was being 
apportioned to his former spouse for the benefit of his three 
children, one of which was under the age of eighteen.  
Therefore, when the veteran became eligible for additional 
compensation for dependents by way of the October 2002 rating 
decision VA was already in possession of the necessary 
information regarding his dependent child.

The RO granted an increased evaluation for a service-
connected disability in an October 2003 rating decision and 
assigned a combined disability rating of 40 percent.  Similar 
to the November 2002 letter, the October 2003 letter that 
accompanied a copy of this decision informed the veteran that 
he was being paid as a veteran with one dependent, and that 
this payment included an additional amount for his child.  
The letter also asked him to return the enclosed VA Form 21-
686c ("Declaration of Status of Dependents") if this was 
incorrect.  As before, the veteran did not respond to VA's 
letter.

On January 18, 2005, the RO received a letter from the 
veteran indicating his desire to receive additional 
compensation for his spouse.  Attached was a copy of their 
marriage certificate which showed their marriage date as June 
1989.  Per the RO's request, the veteran submitted a VA Form 
21-686c in January 2005, and by letter dated February 2005, 
the RO informed the veteran that his benefits had been 
adjusted beginning February 1, 2005, based on the addition of 
the veteran's spouse.

The Board notes first that the effective date for the award 
of additional compensation cannot be the date of the 
veteran's marriage in 1989 or the date dependency arose, 
which would also have been the date of his marriage, because 
he did not have a disability rating in effect at that time in 
excess of 30 percent.  Therefore, he was not entitled to 
additional compensation for dependents at that time.  
38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).

The Board has considered the veteran's and his wife's 
testimony, and is sympathetic to their statements that the 
language contained in the November 2002 and October 2003 
letters was confusing to them.  Specifically, they testified 
that they interpreted these letters to mean that he was 
receiving additional compensation for his wife and an 
additional payment for his minor son that was apportioned to 
his ex-wife.  However, the Board finds that such language 
clearly indicates that he is being paid as a veteran with one 
dependent.  Moreover, the November 2002 letter requested that 
the veteran provide a Social Security number for each of his 
dependents as well as return the enclosed VA Form 21-686c.  
He did neither.  The veteran claims that although noted as 
enclosed, VA Form 21-686c was not included with the letter.  
The Board concludes that even if VA Form 21-686c was not 
included in the veteran's materials, the November 2002 letter 
gave specific notice about what information was needed 
regarding all of his dependents, in addition to providing the 
form number.  Therefore, the veteran was aware of the need to 
provide the Social Security number for his wife.  
Furthermore, he could have requested VA Form 21-686c from 
either VA or his representative.

The veteran also contends that VA was aware of his marriage 
to H.S. prior to October 2002, and, as such, he is entitled 
to an effective date equal to the date of eligibility for 
additional compensation for dependents benefits.  The Board 
acknowledges that the evidence of record indicates that VA 
was aware of the marriage.  However, the veteran was required 
to provide her Social Security number, as requested in the 
November 2002 letter, in order to receive additional 
compensation benefits for his spouse.  38 C.F.R. § 3.204.  
Therefore, his failure to submit such information within one 
year of the November 2002 or October 2003 letters notifying 
him of a rating decision precludes an effective date earlier 
than the date of his January 2005 claim.

After careful review of the record, the Board concludes that 
the veteran was provided appropriate notice in November 2002 
and October 2003 that he was not receiving additional 
compensation benefits for his dependent spouse.  In addition, 
he was provided full notice of what was required to receive 
such benefits, and was repeatedly asked to submit information 
regarding his current dependents.  The Board acknowledges 
that the veteran has testified that he misunderstood these 
letters.  However, the language used in these of letters is 
clear, and the Board cannot grant an earlier effective date 
on the basis that the veteran misunderstood such language.  
The veteran's failure to file for additional compensation 
after receipt of the November 2002 and October 2003 letters 
does not appear to have resulted from any deficiency of 
process or substance of the information provided by VA.  
Thus, while the veteran's mistake is unfortunate, the Board 
cannot "create" a claim where none existed.

The veteran became entitled to additional compensation for 
dependents on September 16, 2002, the effective date for the 
combined disability rating of 30 percent.  38 C.F.R. 
§ 3.4(b)(2).  His combined disability rating was increased to 
40 percent in October 2003.  Yet, VA did not receive 
information regarding his dependent spouse, including her 
Social Security number, or a request for additional 
compensation until January 2005.  Under such circumstances, 
the appropriate effective date for additional compensation 
for a dependent spouse is February 1, 2005.  38 C.F.R. 
§§ 3.31, 3.401(b).  The veteran's claim for an earlier 
effective date must be denied.


ORDER

Entitlement to an effective date prior to February 1, 2005, 
for additional compensation based on recognition of a 
dependent spouse is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


